Fourth Court of Appeals
                           San Antonio, Texas

                                 JUDGMENT
 Nos. 04-13-00222-CR, 04-13-000223-CR, 04-13-000224-CR & 04-13-000225-CR

                          Francisco R. HERNANDEZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 227th Judicial District Court, Bexar County, Texas
   Trial Court Nos. 2010CR0819, 2011CR2469, 2012CR2586 & 2012CR3718A
                 Honorable Philip A. Kazen, Jr., Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE MARION

 In accordance with this court’s opinion of this date, these appeals are DISMISSED.

 SIGNED May 22, 2013.


                                         _________________________________
                                         Catherine Stone, Chief Justice